HOUGH, Circuit Judge
(concurring). I fully concur in the reasoning and conclusion of ROGERS, J., as to the propriety of dismissing all the libels, and enforcing a general average. Since, however, the charterers were properly exonerated, the liability of the coal vendors to said charterers disappears. But it was only to respond for such liability as might be established against the charterers that the vendors were cited into the suits. As no such liability exists, the discussion of rules 59 and 56 becomes obiter, and I express no opinion thereon. It may be noted that the final decrees, from which appeals were taken, do not suggest any legal proposition requiring, or even justifying, the discussion.